Order modified by striking from the original order for examination of defendant by its managing agent the provision that he may be examined as to the names and addresses of the physicians employed by defendant to make physical examinations of the latter’s employees, and who did make such examinations in the case of Tibbetts and the plaintiff; and further, by providing that the books and papers of the defendant corporation which are to be produced shall be limited to those which are kept within the State of New York in the custody of the said managing agent; and as so modified affirmed, without costs. Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ., concurred.